DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1, 3-11, and 13-21 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8-11, 13-14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peskin et al. (US 2003/0046304 A1), in view of Del Vecchio et al. (US 2016/0012729 A1), in further view of Sanderford et al. (US 2017/0124526 A1) and Priness et al. (US 2016/0321551 A1).
Regarding claim 1 (Amended), Peskin et al. discloses a method (Paragraph 0008, lines 1-4, the present invention provides an apparatus and corresponding methods that incorporate real-time information in providing event-based appointment scheduling functions) comprising: 
determining, based on a policy for managing scheduling of a service (see at least Figure 4, item 408, event trigger; Figure 1 and related text in Paragraph 0083, In one embodiment, event handler module 106 monitors the user's geographical location from a predetermined time, for example, one hour, before a scheduled appointment time) to be provided at an appointment location by a service provider system at an appointment time (Paragraph 0061, lines 5-7, the data and information associated with this appointment (e.g., date, time, location, etc.) is recorded in scheduling database 116), a threshold time from the appointment time (Paragraph 0041, lines 7-8, the time may be a predetermined time (e.g., one hour prior to a scheduled time)) for assessing availability of a client for receiving a service (Paragraph 0042, lines 1-4, event handler module 106 can determine that the user is already at the destination of the scheduled appointment on or about the scheduled appointment time; Paragraph 0042, lines 5-11, alternatively, event handler module 106 may determine that the user is likely to be late for the scheduled appointment);
detecting that the threshold time has been reached (Paragraph 0083, lines 1-3, at step 702, electronic scheduler 100 determines if it should monitor the user's location to alert the user of the user's next scheduled appointment; Paragraph 0083, lines 6-9, in one embodiment, event handler module 106 monitors the user's geographical location from a predetermined time, for example, one hour, before a scheduled appointment time); 
based on detecting that the threshold time has been reached, sending, to a client device associated with the client (Paragraph 0013, lines 1-4, a portable electronic scheduler suitable to accompany a user of the portable electronic scheduler includes a storage device and a module coupled to the storage device), a first request (Paragraph 0041 lines 4-7, starting at a time prior to the scheduled appointment time, event handler module 106 can periodically issue a request to real-time data acquisition component 102 to determine the user's geographical location) for a plurality of location determinants (Paragraph 0042, lines 6-11, event handler module 106 may determine from the present geographical location information and other data, such as, by way of example, current time, current weather, traffic condition, direction and velocity of movement, and the like, that the user is likely to be late for the scheduled appointment), …;
receiving a first response comprising the plurality of location determinants (Paragraph 0096, lines 15-17, event handler module 106 can also determine the user's estimated time of arrival at the appointment destination); 
determining, based on the plurality of location determinants (Paragraph 0042, lines 6-11, event handler module 106 may determine from the present geographical location information and other data, such as, by way of example, current time, current weather, traffic condition, direction and velocity of movement, and the like, that the user is likely to be late for the scheduled appointment), a location of the client device (Figure 8, item 808, determine user’s geographical location), wherein the location is determined with respect to one or more rules indicated by the policy (Paragraph 0083, lines 6-12, event handler module 106 monitors the user's geographical location from a predetermined time, then periodically monitors the user's location);
analyzing, using the location of the client device (Figure 8, item 810, location and time match?), whether the client is available at the appointment location to receive the service at the appointment time (Paragraph 0094, lines 9-13, event handler module 106 determines if the user is currently at the dentist’s office at a time that is within the predetermined time window) based on the one or more rules (Paragraph 0094, lines 11-12, the user's current geographical location matches the geographic location coordinates for the dentist’s office) that includes determining whether the location of the client device is within a threshold … as specified in the one or more rules, the threshold … configured according to the policy (Paragraph 0042, event handler module 106 may use eta module 110 to calculate the user's estimated arrival time at the destination, and ask whether the user wants to notify the destination ( e.g., other meeting attendees, the person or persons with whom the appointment is with, etc.) that the user is going to be late; The “rule” is disclosed by considering the calculated user’s estimated arrival time at the destination for whether the user is “late"), … with a travel time from the location of the client device to the appointment location that is less than a time difference between a current time and the appointment time, wherein the analyzing whether the client is available comprises (Paragraph 0083, lines 6-9, in one embodiment, event handler module 106 monitors the user's geographical location from a predetermined time, for example, one hour, before a scheduled appointment time; Paragraph 0042, event handler module 106 may use eta module 110 to calculate the user's estimated arrival time at the destination, and ask whether the user wants to notify the destination ( e.g., other meeting attendees, the person or persons with whom the appointment is with, etc.) that the user is going to be late; The “rule” is disclosed by considering the calculated user’s estimated arrival time at the destination for whether the user is “late"): 
detecting whether the threshold … is reached by the location of the client device (Paragraph 0094, At step 810, event handler module 106 determines if user's current geographical location and current time matches the location or destination and appointment time of the user's next scheduled appointment); 
based on detecting that the threshold … is not reached, sending, to the client device, … to receive the service (Paragraph 0098, If, at step 818, event handler module 106 determines that the user does not have sufficient time to reach the appointment destination in time for the appointment, then, at step 820, event handler module 106 can notify the user that he or she is going to be late for the schedule appointment. For example, event handler module 106 can sound an audible notification or display the notification on a display device coupled to electronic scheduler 100. Event handler module 106 can display a message that asks the user if the user wants to notify the appointment destination that the user is going to be late for the appointment); 
…;
and sending, to the service provider system, a message indicating whether the client will be available at the appointment location to receive the service at the appointment time (Paragraph 0046, communication module 108 may establish a telephone call to a telephone or fax machine located at the meeting location and transmit a message (e.g., voice, data, electronic, etc.) that the user is going to be late; Paragraph 0100, lines 6-11, if, at step 822, the user elected to notify one or more of the appointment destination and/or appointment attendees, then at step 824, event handler module 106 utilizes communication module 108 to appropriately notify the contacts specified by the user) that is based on determining whether the location of the client device is within the threshold … as specified in the one or more rules (Paragraph 0042, event handler module 106 may use eta module 110 to calculate the user's estimated arrival time at the destination, and ask whether the user wants to notify the destination (e.g., other meeting attendees, the person or persons with whom the appointment is with, etc.) that the user is going to be late; The “rule” is disclosed by considering the calculated user’s estimated arrival time at the destination for whether the user is “late”; Paragraph 0098, If, at step 818, event handler module 106 determines that the user does not have sufficient time to reach the appointment destination in time for the appointment, then, at step 820, event handler module 106 can notify the user that he or she is going to be late for the schedule appointment. For example, event handler module 106 can sound an audible notification or display the notification on a display device coupled to electronic scheduler 100. Event handler module 106 can display a message that asks the user if the user wants to notify the appointment destination that the user is going to be late for the appointment) and based on information included in the second response indicatinq whether the client will receive the service.
Although Peskin et al. discloses a threshold time and can calculate a distance (Paragraph 0085, event handler module 106 determines if the user is currently at the dentist's office (e.g., the user's current geographical location matches the geographic location coordinates for the dentist's office) at or around the scheduled appointment time), Peskin et al does not specifically disclose a threshold distance; the threshold distance being a determined distance between the appointment location of the service provider and the location of the client device with a travel time from the location of the client device to the appointment location that is less than a time difference between a current time and the appointment time, wherein the analyzing whether the client is available comprises; detecting whether the threshold distance is reached by the location of the client device; based on detecting that the threshold distance is not reached, sending, to the client device, a second request for confirming to receive the service; and receiving, from the client device, a second response indicating whether the client will receive the service; … and based on information included in the second response indicating whether the client will receive the service. 
However, Del Vecchio et al. discloses a threshold distance (Paragraph 0085, system 142 may be configured to provide a notification to a user device when a triggering device associated with another entity is running late (e.g., is not located within a certain boundary extent at a particular time, is a certain threshold distance away from a destination location, etc.), and alert the user accordingly); 
the threshold distance being a determined distance between the appointment location of the service provider and the location of the client device (Paragraph 0063, In other aspects, the expected arrival time may reflect a scheduled appointment time of one or more individuals at a specified location. For example, user 110 may be an employee of a financial institution (e.g., a loan officer, a financial advisor, etc.), who may expect an arrival of one or more customers (e.g., triggering entity 122 and/or 132) at a branch of the financial institution for a previously scheduled appointment at 10:00 a.m. on a particular day; Paragraph 0064; As described above, system 142 may determine a modified expected arrival time of 9:30 am to reflect the desired preparation time (e.g., as a boundary extent parameter in set 304), and system 142 may provide notifications and other proximity-detection processes consistent with the disclosed embodiments and in accordance with the modified expected arrival time; Paragraph 0067, As another example, the boundary extent parameters may include a limit parameter reflecting an absolute distance or time period associated with a geographical region. For example, in one aspect, a boundary extent parameter may represent a boundary associated with a particular distance (e.g., 10 miles) or time (e.g., 15 minutes) distance away from the destination location. In certain embodiments, the limit parameter may be one component of additional boundary extent parameters (e.g., establishing a maximum or minimum boundary region distance or time). In other embodiments, the limit parameter may reflect a request to be notified when one or more triggering devices is a set distance or expected time period away from the destination location or some other point of interest (e.g., the edge of a boundary); Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.) with a travel time from the location of the client device to the appointment location that is less than a time difference between a current time and the appointment time (Paragraph 0089, For example, in one exemplary aspect, System 142 may be configured to determine that a triggering device associated with another user will be late to an appointment, meeting, or dinner occasion at a destination location (e.g., as specified by the time, and determined via processes consistent with the disclosed embodiments)), wherein the analyzing whether the client is available comprises; 
detecting whether the threshold distance is reached by the location of the client device (Figure 5, item 510, Alert triggered?; Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.);
based on detecting that the threshold distance is not reached ((Figure 5, item 510, Alert triggered?; Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.), sending, to the client device (Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.; Paragraph 0088, In some embodiments, system 142 may be configured to send an alert notification to one or more client devices upon determining that one or more alert conditions have been triggered. In certain embodiments, the alert notification may take any form consistent with the disclosed embodiments, such as an e-mail, SMS text message, telephone message, pop notification, application notification (e.g., delivered to a mobile application running on the client device), or any other type of notice providing information to a client device), a second request … (Paragraph 0044, By way of example, notifications consistent with the disclosed embodiments may include, but are not limited to, notifications that at least one of the persons and/or specific business entities is delayed and will be unable to arrive at the particular location at the expected arrival time (e.g., at a previously scheduled appointment, such as a meeting at an office), and notifications that the expected arrival time (e.g., a start time of the previously scheduled appointment or meeting) has been rescheduled to accommodate the delay, as described below); 
... 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the threshold time of the invention of Peskin et al. to further include a threshold distance of the invention of Del Vecchio et al. because doing so would allow the method to include notifications that at least one of the persons and/or specific business entities is delayed and will be unable to arrive at the particular location at the expected arrival time (e.g., at a previously scheduled appointment, such as a meeting at an office), and notifications that the expected arrival time (e.g., a start time of the previously scheduled appointment or meeting) has been rescheduled to accommodate the delay (See Del Vecchio et al., Paragraph 0044). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although the combination of Peskin et al. and Del Vecchio et al. discloses all the limitations above, a notification to the service provider that the client will be unable to arrive at the particular location at the expected arrival time, and a rescheduling option to accommodate the delay, the combination of Peskin et al. and Del Vecchio et al. does not specifically disclose … a second request for confirming to receive the service; and receiving, from the client device, a second response indicating whether the client will receive the service; … and based on information included in the second response indicating whether the client will receive the service. Specifically, the combination of Peskin et al. and Del Vecchio et al. does not specifically disclose a confirmation from the client after the meeting has been rescheduled. 
However, Sanderford et al. discloses … a second request for confirming to receive the service (Paragraph 0227, FIG. 12B is flow diagram illustration S6000B, which is an alternate example for assigning a patient appointment to the schedule. Flow diagram illustration S6000B includes the steps of flow diagram illustration S6000A and further includes step S6500 to notify the patient of the appointment timing 2100, and receive acceptance of the appointment timing 2100 from the patient. In one example, step S6500 occurs after step S6300. In another example, it can occur after step S6400. In one example, receiving acceptance from the patient can be receiving an affirmative response. In another example, receiving acceptance from the patient can be receiving a confirmation that the communication was delivered and not receiving a rejection response. In this case, there can be a set time limit and a timer for the patient to input their response. After the time limit has expired the patient’s response will be considered as an acceptance; Paragraph 0262, Once a patient hits the plus sign to schedule the appointment the provider is sent a request to confirm the appointment); 
and receiving, from the client device, a second response indicating whether the client will receive the service (Paragraph 0227, FIG. 12B is flow diagram illustration S6000B, which is an alternate example for assigning a patient appointment to the schedule. Flow diagram illustration S6000B includes the steps of flow diagram illustration S6000A and further includes step S6500 to notify the patient of the appointment timing 2100, and receive acceptance of the appointment timing 2100 from the patient. In one example, step S6500 occurs after step S6300. In another example, it can occur after step S6400. In one example, receiving acceptance from the patient can be receiving an affirmative response. In another example, receiving acceptance from the patient can be receiving a confirmation that the communication was delivered and not receiving a rejection response. In this case, there can be a set time limit and a timer for the patient to input their response. After the time limit has expired the patient’s response will be considered as an acceptance; Paragraph 0262, Once a patient hits the plus sign to schedule the appointment the provider is sent a request to confirm the appointment);
… and based on information included in the second response indicating whether the client will receive the service (Paragraph 0227, FIG. 12B is flow diagram illustration S6000B, which is an alternate example for assigning a patient appointment to the schedule. Flow diagram illustration S6000B includes the steps of flow diagram illustration S6000A and further includes step S6500 to notify the patient of the appointment timing 2100, and receive acceptance of the appointment timing 2100 from the patient. In one example, step S6500 occurs after step S6300. In another example, it can occur after step S6400. In one example, receiving acceptance from the patient can be receiving an affirmative response. In another example, receiving acceptance from the patient can be receiving a confirmation that the communication was delivered and not receiving a rejection response. In this case, there can be a set time limit and a timer for the patient to input their response. After the time limit has expired the patient’s response will be considered as an acceptance; Paragraph 0262, Once a patient hits the plus sign to schedule the appointment the provider is sent a request to confirm the appointment).
Sanderford et al. is analogous to prior arts because the reference is from the same field of endeavor as the claimed invention (See MPEP 2141.01(a)). In this case, Sanderford et al. discloses a patient location, wherein the patient location is detected to determine the patient’s ability to make the appointment time (See at least Paragraphs 0081-0082). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the rescheduling option to accommodate the delay of the invention of Peskin et al. and Del Vecchio et al. to further incorporate a second request for confirming to receive the service and a second response indicating whether the client will receive the service of the invention of Sanderford et al. because doing so would allow the method to receive acceptance of the appointment timing 2100 from the patient (See Del Sanderford et al., Paragraph 0227). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although the combination of Peskin et al., Del Vecchio et al., and Sanderford et al. discloses a plurality of location determinants, the combination of Peskin et al., Del Vecchio et al., and Sanderford et al. does not specifically disclose wherein the plurality of location determinants includes application usage data indicating when an application on the client device was last used.
However, Priness et al. discloses wherein the plurality of location determinants includes application usage data indicating when an application on the client device was last used (Paragraph 0022, Accordingly, at a high level, in one embodiment of the technologies described herein, user data is received from one or more data sources. The user data may be received by collecting user data with one or more sensors or components on user computing device(s) associated with a user. Examples of user data, which is further described in connection to user-data collection component 210 of FIG. 2, user-activity information (e.g., app usage, online activity, searches, calls, or other user device interactions), application data, contacts data, calendar and social network data, or nearly any other source of user-related data that may be sensed or determined by a user device or other computing device (except actual location data from a GPS receiver or other location service). As further described herein, the received user data may be used for determining a current context of the current visit. In an embodiment, user data first may be used to determine information about a current visit, which may include semantic location information associated with the current visit, and from the current visit information, a current context may be determined. In one embodiment, user location history information from previous visits to the inferred current location, as well as received user data, also may be used to facilitate determining the inferred current location or predicted future locations, as described herein)
Priness et al. further discloses that prediction(s) regarding a user's future semantic location(s) may be provided to computer applications or services. Examples of predicted-location consumers 270 may include, without limitation, calendar or scheduling applications or services, notification services, personalized content services, automation services, or other computing services that may be tailored to a user based on knowledge of the user's likely future semantic location (See Priness et al., Paragraph 0071). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the plurality of location determinants of the invention of Peskin et al., Del Vecchio et al., and Sanderford et al. to further incorporate wherein the plurality of location determinants includes application usage data indicating when an application on the client device was last used of the invention of Priness et al. because doing so would allow the method to predict when a user is likely to arrive or leave a location based on user data and user location information (See Priness et al., Paragraph 0022 & Paragraph 0075). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 13 (Original), which are dependent of claims 1 and 11, the combination of Peskin et al., Del Vecchio et al., Sanderford et al., and Priness et al. discloses all the limitations in claims 1 and 11. Although Peskin et al. discloses location of the client device (Paragraph 0042, lines 6-11, event handler module 106 may determine from the present geographical location information and other data, such as, by way of example, current time, current weather, traffic condition, direction and velocity of movement, and the like, that the user is likely to be late for the scheduled appointment), the combination of Peskin et al. and Del Vecchio et al. does not specifically disclose the method further comprising: determining the location of the client device is within a predetermined proximity of the appointment location for providing the service, wherein the predetermined proximity is configured based on the policy; and checking in the client for the service.
However, Sanderford et al. further discloses determining the location of the client device is within a predetermined proximity of the appointment location for providing the service (Paragraph 0193, lines 1-3, the patient proximity-time can also provide a distance in time between the patient’s location and the providers office at any given time), wherein the predetermined proximity is configured based on the policy (Paragraph 0106, lines 13-16, the Bluetooth beacon is configured to perform a close proximity (5-10 ft) digital handshake, which yields high proximity-temporal accuracy-reliability); 
and checking in the client for the service (Paragraph 0202, lines 1-4, FIG. 11A shows an example of the scheduling system 1000 for detecting when the patient arrives at the provider's office, the appointment location 1135, or the waiting room, thereby checking-in).  
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify determining the location of the client device of the invention of Peskin et al. to incorporate determining the location of the client device is within a predetermined proximity of the appointment location for providing the service, wherein the predetermined proximity is configured based on the policy; and checking in the client for the service of the invention of Sanderford et al. because doing so would allow the scheduling system to detect when the patient arrives at the provider's office, the appointment location, or the waiting room, thereby checking-in (See Sanderford et al., Paragraph 0202). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4 and 14 (Original), which are dependent of claims 1 and 11, the combination of Peskin et al., Del Vecchio et al., Sanderford et al., and Priness et al. discloses all the limitations in claims 1 and 11. Although Peskin et al. discloses a notification to the appointment destination that the user is going to be late for the appointment and Del Vecchio et al. discloses a rescheduling option to accommodate the delay, the combination of Peskin et al. and Del Vecchio et al. does not specifically disclose wherein the second response indicates that the client will be unable to receive the service, the method further comprising: sending, to another client device determined based on the policy, a third request to confirm to receive the service, wherein the another client device is associated with another client; and receiving, from the another client device, a third response indicating whether the another client will receive the service.  
	However, Sanderford et al. discloses wherein the second response indicates that the client will be unable to receive the service (See Figure 4D and related Paragraph 0172, According to one example, the process includes a step S4800 (Rejection) after step S4600 where the restacked ordered list from step S4500 is approved or rejected), the method further comprises: sending, to another client device determined based on the policy, a third request to confirm to receive the service, wherein the another client device is associated with another client (See Figure 4D, item S4900 and related Paragraph 0172, When the restacked ordered list 1110 is rejected, the process is repeated at step S4300. Rejection of the restacked ordered list can be done by the provider and/or the patient); 
and receiving, from the another client device, a third response indicating whether the another client will receive the service (See Figure 4D, items S4900, S4800, and related Paragraph 0172, According to one example, the process includes a step S4800 (Rejection) after step S4600 where the restacked ordered list from step S4500 is approved or rejected).  
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify a notification to the appointment destination that the user is going to be late for the appointment of the invention of Peskin et al. to further incorporate to reschedule the appointment and receive a second response from the client, wherein the second response indicates that the client will be unable to receive the service; and receive, from the another client device, a third response indicating whether the another client will receive the service of the invention of Sanderford et al. because doing so would allow the method to assign a revised predicted timing based on the computed comparison (S4300), to replace the existing appointment timing with the revised predicted timing in the ordered list (S4400), to re-tack the ordered list (S4500), to notify affected patients of the scheduled time or subsequent change to the appointment timing (S4600), and to store the actual appointment timing, the appointment type, and any information collected during the appointment, to improve future predictions of the appointment timing (S4700) (See Del Sanderford et al., Paragraph 0142). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 6 and 16 (Original), which are dependent of claims 1 and 11, the combination of Peskin et al., Del Vecchio et al., Sanderford et al., and Priness et al. discloses all the limitations in claims 1 and 11. Peskin et al. further comprising: determining a threshold waiting time period according to the policy (Paragraph 0083, lines 16-18, electronic scheduler 100 may enable the user to alter or vary the predetermined time, predetermined time window, and/or the periodic time); 
detecting the threshold waiting time period has been reached (Figure 7, item 702, monitor location?; Paragraph 0083, lines 1-3, at step 702, electronic scheduler 100 determines if it should monitor the user's location to alert the user of the user's next scheduled appointment; Paragraph 0083, lines 6-9, in one embodiment, event handler module 106 monitors the user's geographical location from a predetermined time, for example, one hour, before a scheduled appointment time); 
sending, to the client device, a repeat request for the plurality of location determinants (Paragraph 0083, lines 9-12, event handler module 106 then periodically monitors the user's location, for example, every fifteen minutes, until the user's location need not be monitored further); 
and receiving, from the client device (Paragraph 0013, lines 1-4, a portable electronic scheduler suitable to accompany a user of the portable electronic scheduler includes a storage device and a module coupled to the storage device), a repeat response comprising an updated plurality of location determinants (Paragraph 0042, lines 6-11, event handler module 106 may determine from the present geographical location information and other data, such as, by way of example, current time, current weather, traffic condition, direction and velocity of movement, and the like, that the user is likely to be late for the scheduled appointment; Paragraph 0083, lines 1-3, at step 702, electronic scheduler 100 determines if it should monitor the user's location to alert the user of the user's next scheduled appointment; Paragraph 0083, lines 6-9, in one embodiment, event handler module 106 monitors the user's geographical location from a predetermined time, for example, one hour, before a scheduled appointment time).  
Regarding claims 8 and 18 (Original), which are dependent of claims 1 and 11, the combination of Peskin et al., Del Vecchio et al., Sanderford et al., and Priness et al. discloses all the limitations in claims 1 and 11. Peskin et al. further comprising: sending (Paragraph 0040, lines 4-5, event handler module 106 contains program logic to receive real-time information; further Figure 1 shows that modules are coupled together, therefore being able to send and receive information from different modules), … movement data related to movement of the client device (Figure 8, item 814, determine movement parameters); 
receiving (Paragraph 0040, lines 4-5, event handler module 106 contains program logic to receive real-time information),  … the movement data (Figure 8, item 814, determine movement parameters); 
and determining, using the plurality of the location determinants and the movement data, an estimated time of arrival of the client (Paragraph 0096, lines 15-17, event handler module 106 can also determine the user's estimated time of arrival at the appointment destination).  
Although Peskin et al. discloses sending and receiving movement data, Peskin et al. does not specifically disclose sending, to a traffic information system determined based on the policy, a fifth request for movement data; and receiving, from the traffic information system, a fifth response comprising the movement data.
However, Del Vecchio et al. further discloses sending, to a traffic information system determined based on the policy (Paragraph 0046, based on the received boundary creation request, system 142 may determine a current location of client device), a … request for movement data (Paragraph 0046, the travel times may be computed based on a current travel speed, current weather and traffic conditions, and/or a street grid associate with the geographic region); 
and receiving, from the traffic information system, a … response comprising the movement data (Paragraph 0046, the travel times may be computed based on a current travel speed, current weather and traffic conditions, and/or a street grid associate with the geographic region).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify sending and receiving movement data related to movement of the client device of the invention of Peskin et al. to incorporate wherein the movement data is obtained from a traffic information system of the invention of Del Vecchio et al. because doing so would allow the method to compute times required for user to travel from their respective geographic locations to the target location (See Del Vecchio, Paragraph 0046). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 9 and 19 (Original), which are dependent of claims 1 and 11, the combination of Peskin et al., Del Vecchio et al., Sanderford et al., and Priness et al. discloses all the limitations in claims 1 and 11. Peskin et al. further discloses wherein the plurality of location determinants further includes one or more of: GPS coordinates of the client device (Paragraph 0104, lines 5-7, real-time data acquisition component 102 can determine the geographical location coordinates associated with the user's current location); movement direction of the client device; movement rate of the client device; network connectivity information; or calendar information on the client device. It can be noted that the claim language is written in alternative form.  The limitation taught by Peskin et al. is based on “GPS coordinates of the client device."
Regarding claim 10 (Original), which is dependent of claim 8, the combination of Peskin et al., Del Vecchio et al., Sanderford et al., and Priness et al. discloses all the limitations in claim 8. Peskin et al. further discloses wherein the movement data is selected from one or more of traffic information to assess a travel time, or average speed of traffic (Column 9, lines 26-28, the computer system 40 may transmit average speeds detected by each of the traffic monitors 20 at each of their respective locations). It can be noted that the claim language is written in alternative form. The limitation taught by Peskin et al. is based on “average speed of traffic."
Regarding claim 11 (Amended), Peskin et al. discloses a resource management computer system (Paragraph 0002, lines 1-4, The present invention relates generally to the field of appointment and scheduling systems and, more particularly, to the use of real-time information to dynamically augment appointment and schedule information), comprising a processor (Paragraph 0033, lines 6-7, electronic scheduler 100, in addition to other components, includes a processor and memory),  and a computer readable medium including instructions, the instructions executable by the processor, to (Paragraph 0014, lines 1-4, a computer-readable storage medium has stored thereon computer instructions that, when executed by a portable electronic scheduler, cause the portable electronic scheduler to): 
determine, based on a policy for managing scheduling of a service (see at least Figure 4 and related text in paragraph 0063) to be provided at an appointment location by a service provider system at an appointment time (Paragraph 0061, lines 5-7, the data and information associated with this appointment (e.g., date, time, location, etc.) is recorded in scheduling database 116), a threshold time from the appointment time (Paragraph 0041, lines 7-8, the time may be a predetermined time (e.g., one hour prior to a scheduled time)) for assessing availability of a client for receiving the service (Paragraph 0042, lines 1-4, event handler module 106 can determine that the user is already at the destination of the scheduled appointment on or about the scheduled appointment time; Paragraph 0042, lines 5-11, alternatively, event handler module 106 may determine that the user is likely to be late for the scheduled appointment); 
detect that the threshold time has been reached (Paragraph 0083, lines 1-3, at step 702, electronic scheduler 100 determines if it should monitor the user's location to alert the user of the user's next scheduled appointment; Paragraph 0083, lines 6-9, in one embodiment, event handler module 106 monitors the user's geographical location from a predetermined time, for example, one hour, before a scheduled appointment time); 
based on detecting that the threshold time has been reached, send, to a client device associated with the client (Paragraph 0013, lines 1-4, a portable electronic scheduler suitable to accompany a user of the portable electronic scheduler includes a storage device and a module coupled to the storage device), a first request (Paragraph 0041 lines 4-7, starting at a time prior to the scheduled appointment time, event handler module 106 can periodically issue a request to real-time data acquisition component 102 to determine the user's geographical location) for a plurality of location determinants (Paragraph 0042, lines 6-11, event handler module 106 may determine from the present geographical location information and other data, such as, by way of example, current time, current weather, traffic condition, direction and velocity of movement, and the like, that the user is likely to be late for the scheduled appointment), …;  
receive a first response comprising the plurality of location determinants (Paragraph 0096, lines 15-17, event handler module 106 can also determine the user's estimated time of arrival at the appointment destination); 
determine, based on the plurality of location determinants (Paragraph 0042, lines 6-11, event handler module 106 may determine from the present geographical location information and other data, such as, by way of example, current time, current weather, traffic condition, direction and velocity of movement, and the like, that the user is likely to be late for the scheduled appointment), a location of the client device (Figure 8, item 808, determine user’s geographical location), wherein the location is determined with respect to one or more rules indicated by the policy (Paragraph 0083, lines 6-12, event handler module 106 monitors the user's geographical location from a predetermined time, then periodically monitors the user's location); 
analyze, using the location of the client device (Figure 8, item 810, location and time match?), whether the client will be available at the appointment location to receive the service at the appointment time (Paragraph 0094, lines 9-13, event handler module 106 determines if the user is currently at the dentist’s office at a time that is within the predetermined time window) based on the one or more rules (Paragraph 0094, lines 11-12, the user's current geographical location matches the geographic location coordinates for the dentist’s office) that includes determining whether the location of the client device is within a threshold … as specified in the one or more rules, the threshold … configured according to the policy (Paragraph 0042, event handler module 106 may use eta module 110 to calculate the user's estimated arrival time at the destination, and ask whether the user wants to notify the destination ( e.g., other meeting attendees, the person or persons with whom the appointment is with, etc.) that the user is going to be late; The “rule” is disclosed by considering the calculated user’s estimated arrival time at the destination for whether the user is “late”), … with a travel time from the location of the client device to the appointment location that is less than a time difference between a current time and the appointment time, wherein the analyzing whether the client is available comprises (Paragraph 0083, lines 6-9, in one embodiment, event handler module 106 monitors the user's geographical location from a predetermined time, for example, one hour, before a scheduled appointment time; Paragraph 0042, event handler module 106 may use eta module 110 to calculate the user's estimated arrival time at the destination, and ask whether the user wants to notify the destination ( e.g., other meeting attendees, the person or persons with whom the appointment is with, etc.) that the user is going to be late; The “rule” is disclosed by considering the calculated user’s estimated arrival time at the destination for whether the user is “late"):
detect whether the threshold … is reached by the location of the client device (Paragraph 0094, At step 810, event handler module 106 determines if user's current geographical location and current time matches the location or destination and appointment time of the user's next scheduled appointment); 
based on detecting that the threshold … is not reached, send, to the client device, … to receive the service (Paragraph 0098, If, at step 818, event handler module 106 determines that the user does not have sufficient time to reach the appointment destination in time for the appointment, then, at step 820, event handler module 106 can notify the user that he or she is going to be late for the schedule appointment. For example, event handler module 106 can sound an audible notification or display the notification on a display device coupled to electronic scheduler 100. Event handler module 106 can display a message that asks the user if the user wants to notify the appointment destination that the user is going to be late for the appointment); 
…;
and send, to the service provider system, a message indicating whether the client will be available at the appointment location to receive the service at the appointment time (Paragraph 0046, communication module 108 may establish a telephone call to a telephone or fax machine located at the meeting location and transmit a message (e.g., voice, data, electronic, etc.) that the user is going to be late; Paragraph 0100, lines 6-11, if, at step 822, the user elected to notify one or more of the appointment destination and/or appointment attendees, then at step 824, event handler module 106 utilizes communication module 108 to appropriately notify the contacts specified by the user that is based on determining whether the location of the client device is within the threshold … as specified in the one or more rules (Paragraph 0042, event handler module 106 may use eta module 110 to calculate the user's estimated arrival time at the destination, and ask whether the user wants to notify the destination (e.g., other meeting attendees, the person or persons with whom the appointment is with, etc.) that the user is going to be late; The “rule” is disclosed by considering the calculated user’s estimated arrival time at the destination for whether the user is “late; Paragraph 0098, If, at step 818, event handler module 106 determines that the user does not have sufficient time to reach the appointment destination in time for the appointment, then, at step 820, event handler module 106 can notify the user that he or she is going to be late for the schedule appointment. For example, event handler module 106 can sound an audible notification or display the notification on a display device coupled to electronic scheduler 100. Event handler module 106 can display a message that asks the user if the user wants to notify the appointment destination that the user is going to be late for the appointment).
Although Peskin et al. discloses a threshold time and can calculate a distance (Paragraph 0085, event handler module 106 determines if the user is currently at the dentist's office (e.g., the user's current geographical location matches the geographic location coordinates for the dentist's office) at or around the scheduled appointment time), Peskin et al does not specifically disclose a threshold distance; the threshold distance being a determined distance between the appointment location of the service provider and the location of the client device with a travel time from the location of the client device to the appointment location that is less than a time difference between a current time and the appointment time, wherein the analyzing whether the client is available comprises; detecting whether the threshold distance is reached by the location of the client device; based on detecting that the threshold distance is not reached, sending, to the client device, a second request for confirming to receive the service; and receiving, from the client device, a second response indicating whether the client will receive the service. 
However, Del Vecchio et al. discloses a threshold distance (Paragraph 0085, system 142 may be configured to provide a notification to a user device when a triggering device associated with another entity is running late (e.g., is not located within a certain boundary extent at a particular time, is a certain threshold distance away from a destination location, etc.), and alert the user accordingly); 
the threshold distance being a determined distance between the appointment location of the service provider and the location of the client device (Paragraph 0063, In other aspects, the expected arrival time may reflect a scheduled appointment time of one or more individuals at a specified location. For example, user 110 may be an employee of a financial institution (e.g., a loan officer, a financial advisor, etc.), who may expect an arrival of one or more customers (e.g., triggering entity 122 and/or 132) at a branch of the financial institution for a previously scheduled appointment at 10:00 a.m. on a particular day; Paragraph 0064; As described above, system 142 may determine a modified expected arrival time of 9:30 am to reflect the desired preparation time (e.g., as a boundary extent parameter in set 304), and system 142 may provide notifications and other proximity-detection processes consistent with the disclosed embodiments and in accordance with the modified expected arrival time; Paragraph 0067, As another example, the boundary extent parameters may include a limit parameter reflecting an absolute distance or time period associated with a geographical region. For example, in one aspect, a boundary extent parameter may represent a boundary associated with a particular distance (e.g., 10 miles) or time (e.g., 15 minutes) distance away from the destination location. In certain embodiments, the limit parameter may be one component of additional boundary extent parameters (e.g., establishing a maximum or minimum boundary region distance or time). In other embodiments, the limit parameter may reflect a request to be notified when one or more triggering devices is a set distance or expected time period away from the destination location or some other point of interest (e.g., the edge of a boundary); Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.) with a travel time from the location of the client device to the appointment location that is less than a time difference between a current time and the appointment time (Paragraph 0089, For example, in one exemplary aspect, System 142 may be configured to determine that a triggering device associated with another user will be late to an appointment, meeting, or dinner occasion at a destination location (e.g., as specified by the time, and determined via processes consistent with the disclosed embodiments)), wherein the analyzing whether the client is available comprises; 
detecting whether the threshold distance is reached by the location of the client device (Figure 5, item 510, Alert triggered?; Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.);
based on detecting that the threshold distance is not reached ((Figure 5, item 510, Alert triggered?; Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.), sending, to the client device (Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.; Paragraph 0088, In some embodiments, system 142 may be configured to send an alert notification to one or more client devices upon determining that one or more alert conditions have been triggered. In certain embodiments, the alert notification may take any form consistent with the disclosed embodiments, such as an e-mail, SMS text message, telephone message, pop notification, application notification (e.g., delivered to a mobile application running on the client device), or any other type of notice providing information to a client device), a second request … (Paragraph 0044, By way of example, notifications consistent with the disclosed embodiments may include, but are not limited to, notifications that at least one of the persons and/or specific business entities is delayed and will be unable to arrive at the particular location at the expected arrival time (e.g., at a previously scheduled appointment, such as a meeting at an office), and notifications that the expected arrival time (e.g., a start time of the previously scheduled appointment or meeting) has been rescheduled to accommodate the delay, as described below); 
... 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the threshold time of the invention of Peskin et al. to further include a threshold distance of the invention of Del Vecchio et al. because doing so would allow the method to include notifications that at least one of the persons and/or specific business entities is delayed and will be unable to arrive at the particular location at the expected arrival time (e.g., at a previously scheduled appointment, such as a meeting at an office), and notifications that the expected arrival time (e.g., a start time of the previously scheduled appointment or meeting) has been rescheduled to accommodate the delay (See Del Vecchio et al., Paragraph 0044). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although the combination of Peskin et al. and Del Vecchio et al. discloses all the limitations above, a notification to the service provider that the client will be unable to arrive at the particular location at the expected arrival time, and a rescheduling option to accommodate the delay, the combination of Peskin et al. and Del Vecchio et al. does not specifically disclose … a second request for confirming to receive the service; and receive, from the client device, a second response indicating whether the client will receive the service. Specifically, the combination of Peskin et al. and Del Vecchio et al. does not specifically disclose a confirmation from the client after the meeting has been rescheduled.
However, Sanderford et al. discloses … a second request for confirming to receive the service (Paragraph 0227, FIG. 12B is flow diagram illustration S6000B, which is an alternate example for assigning a patient appointment to the schedule. Flow diagram illustration S6000B includes the steps of flow diagram illustration S6000A and further includes step S6500 to notify the patient of the appointment timing 2100, and receive acceptance of the appointment timing 2100 from the patient. In one example, step S6500 occurs after step S6300. In another example, it can occur after step S6400. In one example, receiving acceptance from the patient can be receiving an affirmative response. In another example, receiving acceptance from the patient can be receiving a confirmation that the communication was delivered and not receiving a rejection response. In this case, there can be a set time limit and a timer for the patient to input their response. After the time limit has expired the patient’s response will be considered as an acceptance; Paragraph 0262, Once a patient hits the plus sign to schedule the appointment the provider is sent a request to confirm the appointment).; 
and receive, from the client device, a second response indicating whether the client will receive the service (Paragraph 0227, FIG. 12B is flow diagram illustration S6000B, which is an alternate example for assigning a patient appointment to the schedule. Flow diagram illustration S6000B includes the steps of flow diagram illustration S6000A and further includes step S6500 to notify the patient of the appointment timing 2100, and receive acceptance of the appointment timing 2100 from the patient. In one example, step S6500 occurs after step S6300. In another example, it can occur after step S6400. In one example, receiving acceptance from the patient can be receiving an affirmative response. In another example, receiving acceptance from the patient can be receiving a confirmation that the communication was delivered and not receiving a rejection response. In this case, there can be a set time limit and a timer for the patient to input their response. After the time limit has expired the patient’s response will be considered as an acceptance; Paragraph 0262, Once a patient hits the plus sign to schedule the appointment the provider is sent a request to confirm the appointment);
Sanderford et al. is analogous to prior arts because the reference is from the same field of endeavor as the claimed invention (See MPEP 2141.01(a)). In this case, Sanderford et al. discloses a patient location, wherein the patient location is detected to determine the patient’s ability to make the appointment time (See at least Paragraphs 0081-0082). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the rescheduling option to accommodate the delay of the invention of Peskin et al. and Del Vecchio et al. to further incorporate a second request for confirming to receive the service and a second response indicating whether the client will receive the service of the invention of Sanderford et al. because doing so would allow the method to receive acceptance of the appointment timing 2100 from the patient (See Del Sanderford et al., Paragraph 0227). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although the combination of Peskin et al., Del Vecchio et al., and Sanderford et al. discloses a plurality of location determinants, the combination of Peskin et al., Del Vecchio et al., and Sanderford et al. does not specifically disclose wherein the plurality of location determinants includes application usage data indicating when an application on the client device was last used.
However, Priness et al. discloses wherein the plurality of location determinants includes application usage data indicating when an application on the client device was last used (Paragraph 0022, Accordingly, at a high level, in one embodiment of the technologies described herein, user data is received from one or more data sources. The user data may be received by collecting user data with one or more sensors or components on user computing device(s) associated with a user. Examples of user data, which is further described in connection to user-data collection component 210 of FIG. 2, user-activity information (e.g., app usage, online activity, searches, calls, or other user device interactions), application data, contacts data, calendar and social network data, or nearly any other source of user-related data that may be sensed or determined by a user device or other computing device (except actual location data from a GPS receiver or other location service). As further described herein, the received user data may be used for determining a current context of the current visit. In an embodiment, user data first may be used to determine information about a current visit, which may include semantic location information associated with the current visit, and from the current visit information, a current context may be determined. In one embodiment, user location history information from previous visits to the inferred current location, as well as received user data, also may be used to facilitate determining the inferred current location or predicted future locations, as described herein)
Priness et al. further discloses that prediction(s) regarding a user's future semantic location(s) may be provided to computer applications or services. Examples of predicted-location consumers 270 may include, without limitation, calendar or scheduling applications or services, notification services, personalized content services, automation services, or other computing services that may be tailored to a user based on knowledge of the user's likely future semantic location (See Priness et al., Paragraph 0071). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the plurality of location determinants of the invention of Peskin et al., Del Vecchio et al., and Sanderford et al. to further incorporate wherein the plurality of location determinants includes application usage data indicating when an application on the client device was last used of the invention of Priness et al. because doing so would allow the method to predict when a user is likely to arrive or leave a location based on user data and user location information (See Priness et al., Paragraph 0022 & Paragraph 0075). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20 (Amended), Peskin et al. discloses a service management system (Paragraph 0002, lines 1-4, the present invention relates generally to the field of appointment and scheduling systems and, more particularly, to the use of real-time information to dynamically augment appointment and schedule information), comprising:
	…
and a resource management computer system (Figure 1, item 100, electronic scheduler) communicatively connected with the one or more service provider systems (Paragraph 0098 lines 8-11, event handler module 106 can display a message that asks the user if the user wants to notify the appointment destination that the user is going to be late for the appointment), wherein the resource management computer system comprises a processor (Paragraph 0033, lines 6-7, electronic scheduler 100, in addition to other components, includes a processor and memory) and a computer readable medium comprising instructions, the instructions executable by the processor to (Paragraph 0014, lines 1-4, a computer-readable storage medium has stored thereon computer instructions that, when executed by a portable electronic scheduler, cause the portable electronic scheduler to): 
determine, based on a policy for managing scheduling of the service (see at least Figure 4 and related text in paragraph 0063) …, a threshold time (Paragraph 0041, lines 7-8, the time may be a predetermined time (e.g., one hour prior to a scheduled time)) for assessing availability of a client for receiving the service (Paragraph 0042, lines 1-4, event handler module 106 can determine that the user is already at the destination of the scheduled appointment on or about the scheduled appointment time; Paragraph 0042, lines 5-11, alternatively, event handler module 106 may determine that the user is likely to be late for the scheduled appointment); 
detect that the threshold time has been reached (Paragraph 0083, lines 1-3, at step 702, electronic scheduler 100 determines if it should monitor the user's location to alert the user of the user's next scheduled appointment; Paragraph 0083, lines 6-9, in one embodiment, event handler module 106 monitors the user's geographical location from a predetermined time, for example, one hour, before a scheduled appointment time);
based on detecting that the threshold time has been reached, send, to a client device associated with the client (Paragraph 0013, lines 1-4, a portable electronic scheduler suitable to accompany a user of the portable electronic scheduler includes a storage device and a module coupled to the storage device), a first request (Paragraph 0041 lines 4-7, starting at a time prior to the scheduled appointment time, event handler module 106 can periodically issue a request to real-time data acquisition component 102 to determine the user's geographical location) for a plurality of location determinants (Paragraph 0042, lines 6-11, event handler module 106 may determine from the present geographical location information and other data, such as, by way of example, current time, current weather, traffic condition, direction and velocity of movement, and the like, that the user is likely to be late for the scheduled appointment), …; 
receive a first response comprising the plurality of location determinants (Paragraph 0096, lines 15-17, event handler module 106 can also determine the user's estimated time of arrival at the appointment destination); 
determine, based on the plurality of location determinants (Paragraph 0042, lines 6-11, event handler module 106 may determine from the present geographical location information and other data, such as, by way of example, current time, current weather, traffic condition, direction and velocity of movement, and the like, that the user is likely to be late for the scheduled appointment), a location of the client device (Figure 8, item 808, determine user’s geographical location), wherein the location is determined with respect to one or more rules indicated by the policy (Paragraph 0083, lines 6-12, event handler module 106 monitors the user's geographical location from a predetermined time, then periodically monitors the user's location); 
analyze, using the location of the client device (Figure 8, item 810, location and time match?), whether the client is available to receive the service (Paragraph 0094, lines 9-13, event handler module 106 determines if the user is currently at the dentist’s office at a time that is within the predetermined time window) based on the one or more rules (Paragraph 0094, lines 11-12, the user's current geographical location matches the geographic location coordinates for the dentist’s office) that includes determining whether the location of the client device is within a threshold … as specified in the one or more rules, the threshold … configured according to the policy (Paragraph 0042, event handler module 106 may use eta module 110 to calculate the user's estimated arrival time at the destination, and ask whether the user wants to notify the destination ( e.g., other meeting attendees, the person or persons with whom the appointment is with, etc.) that the user is going to be late; The “rule” is disclosed by considering the calculated user’s estimated arrival time at the destination for whether the user is “late”), … with a travel time from the location of the client device to the appointment location that is less than a time difference between a current time and the appointment time, wherein the analyzing whether the client is available comprises (Paragraph 0083, lines 6-9, in one embodiment, event handler module 106 monitors the user's geographical location from a predetermined time, for example, one hour, before a scheduled appointment time; Paragraph 0042, event handler module 106 may use eta module 110 to calculate the user's estimated arrival time at the destination, and ask whether the user wants to notify the destination ( e.g., other meeting attendees, the person or persons with whom the appointment is with, etc.) that the user is going to be late; The “rule” is disclosed by considering the calculated user’s estimated arrival time at the destination for whether the user is “late"):
detecting whether the threshold … is reached by the location of the client device (Paragraph 0094, At step 810, event handler module 106 determines if user's current geographical location and current time matches the location or destination and appointment time of the user's next scheduled appointment); 
based on detecting that the threshold … is not reached, sending, to the client device, … to receive the service (Paragraph 0098, If, at step 818, event handler module 106 determines that the user does not have sufficient time to reach the appointment destination in time for the appointment, then, at step 820, event handler module 106 can notify the user that he or she is going to be late for the schedule appointment. For example, event handler module 106 can sound an audible notification or display the notification on a display device coupled to electronic scheduler 100. Event handler module 106 can display a message that asks the user if the user wants to notify the appointment destination that the user is going to be late for the appointment); 
…; 
and send, to the one or more service provider systems, a message indicating whether the client is available to receive the service based on the analyzing (Paragraph 0100, lines 6-11, if, at step 822, the user elected to notify one or more of the appointment destination and/or appointment attendees, then at step 824, event handler module 106 utilizes communication module 108 to appropriately notify the contacts specified by the user) that is based on determining whether the location of the client device is within the threshold … as specified in the one or more rules (Paragraph 0042, event handler module 106 may use eta module 110 to calculate the user's estimated arrival time at the destination, and ask whether the user wants to notify the destination (e.g., other meeting attendees, the person or persons with whom the appointment is with, etc.) that the user is going to be late; The “rule” is disclosed by considering the calculated user’s estimated arrival time at the destination for whether the user is “late”; Paragraph 0098, If, at step 818, event handler module 106 determines that the user does not have sufficient time to reach the appointment destination in time for the appointment, then, at step 820, event handler module 106 can notify the user that he or she is going to be late for the schedule appointment. For example, event handler module 106 can sound an audible notification or display the notification on a display device coupled to electronic scheduler 100. Event handler module 106 can display a message that asks the user if the user wants to notify the appointment destination that the user is going to be late for the appointment).
Although Peskin et al. discloses a threshold time and can calculate a distance (Paragraph 0085, event handler module 106 determines if the user is currently at the dentist's office (e.g., the user's current geographical location matches the geographic location coordinates for the dentist's office) at or around the scheduled appointment time), Peskin et al does not specifically disclose one or more service provider systems that manage or obtain access to resources for providing a service; a policy to be provided by one or more service provider systems; a threshold distance; the threshold distance being a determined distance between the appointment location of the service provider and the location of the client device with a travel time from the location of the client device to the appointment location that is less than a time difference between a current time and the appointment time, wherein the analyzing whether the client is available comprises; detecting whether the threshold distance is reached by the location of the client device; based on detecting that the threshold distance is not reached, sending, to the client device, a second request for confirming to receive the service; and receiving, from the client device, a second response indicating whether the client will receive the service. 
However, Del Vecchio et al. discloses a threshold distance (Paragraph 0085, system 142 may be configured to provide a notification to a user device when a triggering device associated with another entity is running late (e.g., is not located within a certain boundary extent at a particular time, is a certain threshold distance away from a destination location, etc.), and alert the user accordingly); 
the threshold distance being a determined distance between the appointment location of the service provider and the location of the client device (Paragraph 0063, In other aspects, the expected arrival time may reflect a scheduled appointment time of one or more individuals at a specified location. For example, user 110 may be an employee of a financial institution (e.g., a loan officer, a financial advisor, etc.), who may expect an arrival of one or more customers (e.g., triggering entity 122 and/or 132) at a branch of the financial institution for a previously scheduled appointment at 10:00 a.m. on a particular day; Paragraph 0064; As described above, system 142 may determine a modified expected arrival time of 9:30 am to reflect the desired preparation time (e.g., as a boundary extent parameter in set 304), and system 142 may provide notifications and other proximity-detection processes consistent with the disclosed embodiments and in accordance with the modified expected arrival time; Paragraph 0067, As another example, the boundary extent parameters may include a limit parameter reflecting an absolute distance or time period associated with a geographical region. For example, in one aspect, a boundary extent parameter may represent a boundary associated with a particular distance (e.g., 10 miles) or time (e.g., 15 minutes) distance away from the destination location. In certain embodiments, the limit parameter may be one component of additional boundary extent parameters (e.g., establishing a maximum or minimum boundary region distance or time). In other embodiments, the limit parameter may reflect a request to be notified when one or more triggering devices is a set distance or expected time period away from the destination location or some other point of interest (e.g., the edge of a boundary); Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.) with a travel time from the location of the client device to the appointment location that is less than a time difference between a current time and the appointment time (Paragraph 0089, For example, in one exemplary aspect, System 142 may be configured to determine that a triggering device associated with another user will be late to an appointment, meeting, or dinner occasion at a destination location (e.g., as specified by the time, and determined via processes consistent with the disclosed embodiments)), wherein the analyzing whether the client is available comprises; 
detecting whether the threshold distance is reached by the location of the client device (Figure 5, item 510, Alert triggered?; Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.);
based on detecting that the threshold distance is not reached ((Figure 5, item 510, Alert triggered?; Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.), sending, to the client device (Paragraph 0087, For example, system 142 may be configured to determine if one or more of the triggering devices is a predefined distance and/or an expected duration of time away from a destination location, whether one or more of the triggering devices is located within a boundary extent, etc.; Paragraph 0088, In some embodiments, system 142 may be configured to send an alert notification to one or more client devices upon determining that one or more alert conditions have been triggered. In certain embodiments, the alert notification may take any form consistent with the disclosed embodiments, such as an e-mail, SMS text message, telephone message, pop notification, application notification (e.g., delivered to a mobile application running on the client device), or any other type of notice providing information to a client device), a second request … (Paragraph 0044, By way of example, notifications consistent with the disclosed embodiments may include, but are not limited to, notifications that at least one of the persons and/or specific business entities is delayed and will be unable to arrive at the particular location at the expected arrival time (e.g., at a previously scheduled appointment, such as a meeting at an office), and notifications that the expected arrival time (e.g., a start time of the previously scheduled appointment or meeting) has been rescheduled to accommodate the delay, as described below); 
... 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the threshold time of the invention of Peskin et al. to further include a threshold distance of the invention of Del Vecchio et al. because doing so would allow the method to include notifications that at least one of the persons and/or specific business entities is delayed and will be unable to arrive at the particular location at the expected arrival time (e.g., at a previously scheduled appointment, such as a meeting at an office), and notifications that the expected arrival time (e.g., a start time of the previously scheduled appointment or meeting) has been rescheduled to accommodate the delay (See Del Vecchio et al., Paragraph 0044). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although the combination of Peskin et al. and Del Vecchio et al. discloses all the limitations above, a notification to the service provider that the client will be unable to arrive at the particular location at the expected arrival time, and a rescheduling option to accommodate the delay, the combination of Peskin et al. and Del Vecchio et al. does not specifically disclose one or more service provider systems that manage or obtain access to resources for providing a service; a policy to be provided by one or more service provider systems; … a second request for confirming to receive the service; and receiving, from the client device, a second response indicating whether the client will receive the service; … and based on information included in the second response indicating whether the client will receive the service. Specifically, the combination of Peskin et al. and Del Vecchio et al. does not specifically disclose a confirmation from the client after the meeting has been rescheduled.
However, Sanderford et al. discloses one or more service provider systems (Figure 1D, communication system 1500 for providers) that manage or obtain access to resources for providing a service (Paragraph 0087, lines 3-4, each provider can have a provider database having a set of patient records accessible to a unique EMR provider); 
a policy to be provided by one or more service provider systems (Paragraph 0219, lines 3-8, the scheduling system 1000 accesses a combination of otherwise unavailable data including data from multiple provider's offices, multiple EMR providers, multiple third party patients, and maintains this collective information temporarily and in an encrypted form to accomplish the benefits;
… a second request for confirming to receive the service (Paragraph 0227, FIG. 12B is flow diagram illustration S6000B, which is an alternate example for assigning a patient appointment to the schedule. Flow diagram illustration S6000B includes the steps of flow diagram illustration S6000A and further includes step S6500 to notify the patient of the appointment timing 2100, and receive acceptance of the appointment timing 2100 from the patient. In one example, step S6500 occurs after step S6300. In another example, it can occur after step S6400. In one example, receiving acceptance from the patient can be receiving an affirmative response. In another example, receiving acceptance from the patient can be receiving a confirmation that the communication was delivered and not receiving a rejection response. In this case, there can be a set time limit and a timer for the patient to input their response. After the time limit has expired the patient’s response will be considered as an acceptance; Paragraph 0262, Once a patient hits the plus sign to schedule the appointment the provider is sent a request to confirm the appointment); 
And receiving, from the client device, a second response indicating whether the client will receive the service (Paragraph 0227, FIG. 12B is flow diagram illustration S6000B, which is an alternate example for assigning a patient appointment to the schedule. Flow diagram illustration S6000B includes the steps of flow diagram illustration S6000A and further includes step S6500 to notify the patient of the appointment timing 2100, and receive acceptance of the appointment timing 2100 from the patient. In one example, step S6500 occurs after step S6300. In another example, it can occur after step S6400. In one example, receiving acceptance from the patient can be receiving an affirmative response. In another example, receiving acceptance from the patient can be receiving a confirmation that the communication was delivered and not receiving a rejection response. In this case, there can be a set time limit and a timer for the patient to input their response. After the time limit has expired the patient’s response will be considered as an acceptance; Paragraph 0262, Once a patient hits the plus sign to schedule the appointment the provider is sent a request to confirm the appointment);
Sanderford et al. is analogous to prior arts because the reference is from the same field of endeavor as the claimed invention (See MPEP 2141.01(a)). In this case, Sanderford et al. discloses a patient location, wherein the patient location is detected to determine the patient’s ability to make the appointment time (See at least Paragraphs 0081-0082). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the rescheduling option to accommodate the delay of the invention of Peskin et al. and Del Vecchio et al. to further incorporate a second request for confirming to receive the service and a second response indicating whether the client will receive the service of the invention of Sanderford et al. because doing so would allow the method to receive acceptance of the appointment timing 2100 from the patient (See Del Sanderford et al., Paragraph 0227). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although the combination of Peskin et al., Del Vecchio et al., and Sanderford et al. discloses a plurality of location determinants, the combination of Peskin et al., Del Vecchio et al., and Sanderford et al. does not specifically disclose wherein the plurality of location determinants includes application usage data indicating when an application on the client device was last used.
However, Priness et al. discloses wherein the plurality of location determinants includes application usage data indicating when an application on the client device was last used (Paragraph 0022, Accordingly, at a high level, in one embodiment of the technologies described herein, user data is received from one or more data sources. The user data may be received by collecting user data with one or more sensors or components on user computing device(s) associated with a user. Examples of user data, which is further described in connection to user-data collection component 210 of FIG. 2, user-activity information (e.g., app usage, online activity, searches, calls, or other user device interactions), application data, contacts data, calendar and social network data, or nearly any other source of user-related data that may be sensed or determined by a user device or other computing device (except actual location data from a GPS receiver or other location service). As further described herein, the received user data may be used for determining a current context of the current visit. In an embodiment, user data first may be used to determine information about a current visit, which may include semantic location information associated with the current visit, and from the current visit information, a current context may be determined. In one embodiment, user location history information from previous visits to the inferred current location, as well as received user data, also may be used to facilitate determining the inferred current location or predicted future locations, as described herein)
Priness et al. further discloses that prediction(s) regarding a user's future semantic location(s) may be provided to computer applications or services. Examples of predicted-location consumers 270 may include, without limitation, calendar or scheduling applications or services, notification services, personalized content services, automation services, or other computing services that may be tailored to a user based on knowledge of the user's likely future semantic location (See Priness et al., Paragraph 0071). It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the plurality of location determinants of the invention of Peskin et al., Del Vecchio et al., and Sanderford et al. to further incorporate wherein the plurality of location determinants includes application usage data indicating when an application on the client device was last used of the invention of Priness et al. because doing so would allow the method to predict when a user is likely to arrive or leave a location based on user data and user location information (See Priness et al., Paragraph 0022 & Paragraph 0075). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 21 (New), which is dependent of claim 1, the combination of Peskin et al., Del Vecchio et al., Sanderford et al., and Priness et al. discloses all the limitations in claim 1. Peskin et al. further disclose wherein the plurality of location determinants is selected based on an access permission by the client (see at least Figure 4, item 408, event trigger; Figure 1 and related text in Paragraph 0083, In one embodiment, event handler module 106 monitors the user's geographical location from a predetermined time, for example, one hour, before a scheduled appointment time).


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peskin et al. (US 2003/0046304 A1), in view of Del Vecchio et al. (US 2016/0012729 A1), in further view of Sanderford et al. (US 2017/0124526 A1), Priness et al. (US 2016/0321551 A1), and Massoumi et al. (US 2010/0070296 A1).
Regarding claims 5 and 15 (Original), which are dependent of claims 4 and 14, the combination of Peskin et al., Del Vecchio et al., Sanderford et al., and Priness et al. discloses all the limitations in claims 4 and 14. Peskin et al. discloses a notification to the appointment destination that the user is going to be late for the appointment and the combination of Del Vecchio et al. and Sanderford et al. discloses a rescheduling option to accommodate the delay, but the combination of Peskin et al., Del Vecchio et al., and Sanderford et al. does not specifically disclose: sending, to the service provider system, a reschedule request for rescheduling the service for the client; receiving, from the service provider system, a reschedule response, wherein the reschedule response indicates an available time for the client to receive the service; sending, to the client device, a confirmation request for the rescheduled time; and receiving, from the client device, a confirmation response indicating whether the client accepts the rescheduled time.
However, Massoumi et al. discloses sending, to the service provider system (Figure 1A, item 11, server practice group), a reschedule request for rescheduling the service for the client (Figure 38, item 524, client reschedules appointment);
receiving, from the service provider system (Figure 1A, item 11, server practice group), a reschedule response, wherein the reschedule response indicates an available time for the client to receive the service (Figure 38, item 526, client offers another appointment time); 
sending, to the client device (Figure 1A, item 17, computer), a confirmation request for the rescheduled time (See figure 11 and related text in paragraph 0120, lines 13-16, the email includes a plurality of highlighted links 161 by which the client can confirm or alter the appointment status, namely: confirm appointment; reschedule appointment; cancel appointment); 
and receiving, from the client device (Figure 1A, item 17, computer), a confirmation response indicating whether the client accepts the rescheduled time (See figure 12 and related text in paragraph 0121, lines 13-16, if the appointment is confirmed, the time block in the calendar 170 is changed from orange to blue, indicating that the appointment has been confirmed by the client).  
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the rescheduling option of the combination of Peskin et al., Del Vecchio et al., and Sanderford et al. to further incorporate sending, to the service provider system, a reschedule request for rescheduling the service for the client; receive, from the service provider system, a reschedule response, wherein the reschedule response indicates an available time for the client to receive the service; sending, to the client device, a confirmation request for the rescheduled time; and receiving, from the client device, a confirmation response indicating whether the client accepts the rescheduled time of the invention of Massoumi et al. for because doing so would allow the client to confirm or alter the appointment status, namely: confirm appointment; reschedule appointment; cancel appointment (See Massoumi et al., Paragraph 0120). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peskin et al. (US 2003/0046304 A1), in view of Del Vecchio et al. (US 2016/0012729 A1), in further view of Sanderford et al. (US 2017/0124526 A1), Priness et al. (US 2016/0321551 A1), and Deygout et al. (US 2008/0243561 A1).
Regarding claims 7 and 17 (Original), which are dependent of claims 6 and 16, the combination of Peskin et al., Del Vecchio et al., Sanderford et al., and Priness et al. discloses all the limitations of claims 6 and 16. Although Peskin et al. discloses a first response and the repeat response, the combination of Peskin et al. and Sanderford et al. does not specifically disclose: determining, based on the first response and the repeat response, that the client is moving away from the appointment location for providing the service; 52sending, to the client device, a fourth request for confirming that the client will be able to receive the service; receiving, from the client device, a fourth response indicating whether the client will be able to receive the service; and based on the fourth response from the client indicating that the client will receive the service, checking the client in.  
However, Del Vecchio et al. discloses that the client is moving away from the appointment location for providing the service (Paragraph 0067, the limit parameter may reflect a request to be notified when one or more triggering devices is a set distance or expected time period away from the destination location or some other point of interest);
sending, to the client device (Paragraph 0067, In other embodiments, the limit parameter may reflect a request to be notified when one or more triggering devices is a set distance or expected time period away from the destination location or some other point of interest (e.g., the edge of a boundary); Paragraph 0088, In some embodiments, system 142 may be configured to send an alert notification to one or more client devices upon determining that one or more alert conditions have been triggered. In certain embodiments, the alert notification may take any form consistent with the disclosed embodiments, such as an e-mail, SMS text message, telephone message, pop notification, application notification (e.g., delivered to a mobile application running on the client device), or any other type of notice providing information to a client device), a … request … (Paragraph 0044, By way of example, notifications consistent with the disclosed embodiments may include, but are not limited to, notifications that at least one of the persons and/or specific business entities is delayed and will be unable to arrive at the particular location at the expected arrival time (e.g., at a previously scheduled appointment, such as a meeting at an office), and notifications that the expected arrival time (e.g., a start time of the previously scheduled appointment or meeting) has been rescheduled to accommodate the delay, as described below);
…
It would have been obvious to one ordinary skill in the art at the time the invention was filed to analyze a first response and the repeat response of the invention of Peskin et al. to further determine that the client is moving away from the appointment location for providing the service of the invention of Del Vecchio et al. because doing so would allow a service provider to receive a notification when the client is moving away from the destination location (See Del Vecchio, Paragraph 0067). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although the combination of Peskin et al. and Del Vecchio et al. discloses all the limitations above, a notification to the service provider that the client will be unable to arrive at the particular location at the expected arrival time, and a rescheduling option to accommodate the delay, the combination of Peskin et al. and Del Vecchio et al. does not specifically disclose sending, to the client device, a fourth request for confirming that the client will be able to receive the service; receiving, from the client device, a fourth response indicating whether the client will be able to receive the service; and based on the fourth response from the client indicating that the client will receive the service, checking the client in.  
However, Sanderford et al. discloses sending, to the client device, a … request for confirming that the client will be able to receive the service (Paragraph 0227, FIG. 12B is flow diagram illustration S6000B, which is an alternate example for assigning a patient appointment to the schedule. Flow diagram illustration S6000B includes the steps of flow diagram illustration S6000A and further includes step S6500 to notify the patient of the appointment timing 2100, and receive acceptance of the appointment timing 2100 from the patient. In one example, step S6500 occurs after step S6300. In another example, it can occur after step S6400. In one example, receiving acceptance from the patient can be receiving an affirmative response. In another example, receiving acceptance from the patient can be receiving a confirmation that the communication was delivered and not receiving a rejection response. In this case, there can be a set time limit and a timer for the patient to input their response. After the time limit has expired the patient’s response will be considered as an acceptance; Paragraph 0262, Once a patient hits the plus sign to schedule the appointment the provider is sent a request to confirm the appointment);
receiving, from the client device, a … response indicating whether the client will be able to receive the service (Paragraph 0227, FIG. 12B is flow diagram illustration S6000B, which is an alternate example for assigning a patient appointment to the schedule. Flow diagram illustration S6000B includes the steps of flow diagram illustration S6000A and further includes step S6500 to notify the patient of the appointment timing 2100, and receive acceptance of the appointment timing 2100 from the patient. In one example, step S6500 occurs after step S6300. In another example, it can occur after step S6400. In one example, receiving acceptance from the patient can be receiving an affirmative response. In another example, receiving acceptance from the patient can be receiving a confirmation that the communication was delivered and not receiving a rejection response. In this case, there can be a set time limit and a timer for the patient to input their response. After the time limit has expired the patient’s response will be considered as an acceptance; Paragraph 0262, Once a patient hits the plus sign to schedule the appointment the provider is sent a request to confirm the appointment); 
....  
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the rescheduling option to accommodate the delay of the invention of Del Vecchio et al. to further incorporate a second request for confirming to receive the service and a second response indicating whether the client will receive the service of the invention of Sanderford et al. because doing so would allow the method to receive acceptance of the appointment timing 2100 from the patient (See Del Sanderford et al., Paragraph 0227). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although the combination of Peskin et al., Del Vecchio et al., and Sanderford et al. discloses determining, based on the first response and the repeat response, that the client is moving away from the appointment location for providing the service; 52sending, to the client device, a … request for confirming that the client will be able to receive the service; receiving, from the client device, a … response indicating whether the client will be able to receive the service, the combination of Peskin et al., Del Vecchio et al., and Sanderford et al. does not specifically disclose based on the fourth response from the client indicating that the client will receive the service, checking the client in.  
However, Deygout et al. discloses based on the … response from the client indicating that the client will receive the service (Figure 5, item 130, customer decides to reply with a reply email or by clicking the URL in the email), checking the client in (Figure 5, item 134, customer accesses web-site supported by the Self-Service Check-In System to check-in).  
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify determining, based on the first response and the repeat response, that the client is moving away from the appointment location for providing the service; 52sending, to the client device, a … request for confirming that the client will be able to receive the service; receiving, from the client device, a … response indicating whether the client will be able to receive the service of the invention of Peskin et al., Del Vecchio et al., and Sanderford et al. to incorporate based on the … response from the client indicating that the client will receive the service, checking the client in of the invention of Deygout et al. because a check-in is a process of confirming or affirming arrival for attendance of an event (See Deygout et al., Paragraph 0002). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./            Examiner, Art Unit 3624                                                                                                                                                                                            
 /PATRICIA H MUNSON/ Supervisory Patent Examiner, Art Unit 3624